Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Rejections - 35 USC § 103

Claim 1-4,9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortara (2014/0247058).
1. (currently amended) A system for measuring the impedance of an electrode-skin
interface of a patient said system -comprising:
at least three electrodes -arranged to be electrically coupled to said
patient at a plurality of points, each of said at least three electrodes 
electrically coupled to an analog to digital converter (see at least figure 1 and at least ¶30. Figure 3 shows one A-D converter.  However, to use more than one A-D converter is considered to be an obvious design choice yielding merely predictable results.)
a processor having a plurality of inputs electrically coupled to said analog
to digital converters for measuring a signal representative of voltage at each of said electrodes (see at least figures 1,3 and ¶24, 30)

a plurality of alternating current outputs configured to supply each of said three
electrodes with a unique frequency current signal, (see at least ¶21)
wherein
the alternating current outputs are configured to supply a first and a second of
said three electrodes with current and the third of said electrodes is designated as an output electrode acting as a sink for currents input into the first and second electrode. (see at least ¶21,22 and figures 1,3)

2. (currently amended) The system of claim 1 comprising:
a digital signal processing system for calculating a voltage at an electrode. (see at least figure 3 which shows a digital signal input to a processor, and ¶24)

3. (currently amended) The system of claim 2 wherein said digital signal processing
System is configured to determine a skin-electrode impedance based upon the voltage at the
first electrode. (see at least ¶126 which teaches estimating impedance for each electrode, which includes any arbitrary first electrode)

4. (currently amended) The system of claim 2 wherein said digital signal processing
system is arranged to subtract the voltage at the second electrode from the voltage at the first
electrode. (see at least ¶45,46 where it is taught that any arbitrary second electrode voltage is subtracted from a first electrode voltage)

9. (currently amended) The system of claim 1 wherein said three or more electrodes
comprise three electrodes for electrocardiography. (see figure 1 and at least ¶11 which teaches ECG.  Further, the skilled artisan would use any number of electrodes deemed sufficient.  No unpredictable results would occur from using exactly three electrodes; such is merely an obvious design choice)

10. (original) The system of claim 9 wherein said third, output electrode is arranged to be
secured to the skin at the RL position of said patient. (at least ¶34 teaches finding right leg impedance.  It is considered to be an obvious design choice that the third electrode be on the right leg since only predictable results would occur.)


11. (original) The system of claim 1 comprising:
a fourth electrode acting as an input electrode for an ECG system. (to use a fourth electrode as an input electrode is considered to be an obvious design choice yielding merely predictable results)

12. (currently amended) A method of determining the skin-electrode impedance in an
electrophysiological measurement system having at least three electrodes
securable to the skin of a patient, said method comprising the steps of:
electrically coupling said electrodes to said patient at different
points; (see at least figure 1)

digital converter; (figures 3 shows one A-D converter.  However, to use more than one A-D converter is considered to be an obvious design choice yielding merely predictable results.)
electrically coupling said analog to digital converters to a processor having at least as many inputs as there are electrodes, for measuring signals representative of the voltage at each of said at least three electrodes; (see figure 3 which shows connection to a processor, and also ¶30)
supplying alternating current output signals at uniquely assigned frequencies to said at least three electrodes; (see at least ¶21-23)
assigning a third electrode as an output electrode acting as a sink for currents input
into a first and a second of said three electrodes; (see at least ¶22 which teaches a reference, or sink, electrode)
determining the electrode-skin impedance at one of the first and the second electrodes
by measuring a voltage at that electrode for a predetermined current signal. (see at least ¶24-26)










Claim 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortara (2014/0247058) and Shambroom et al (2003/0006782).

5. (currently amended) The system of claim 2 wherein said digital signal processing
system is arranged to perform digital filtering. (at least ¶24 teaches filtering, which is considered to be digital filtering since it occurs after the A-d converter.  Alternatively, even if not, Shambroom teaches digital filtering, see at least ¶20.  It would have been obvious to use such, if not done already, with the device of Mortara since they are well known in the art and their use would merely yield predictable results)

6. (currently amended) The system of claim 2 wherein said digital signal processing
System is arranged to apply a discrete Fourier transform. (Mortara is silent as to discrete Fourier transform.  Shambroom teaches such in at least ¶20.  To use discrete Fourier transforms is considered to be well known in the art and its use would merely yield predictable results)


Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortara (2014/0247058) and Oehler et al (2018/0206790).

7. (currently amended) The system of claim 2 wherein said digital signal processing
system is arranged to apply a fast Fourier transform. (Mortara is silent as to the use of FFT.  However, Oehler teaches use of FFT, see at least ¶36.  It would have been obvious to use such with the device of Mortara since FFT is well known in the art, and its use would merely yield predictable results)
 
8. (currently amended) The system of claim 2 wherein said digital signal processing
system is arranged to apply a Goertzel algorithm.  (Mortara is silent as to the use of Goertzel algorithm.  However, Oehler teaches use of such algorithm, see at least ¶36.  It would have been obvious to use such with the device of Mortara since the algorithm is well known in the art, and its use would merely yield predictable results)






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Scott M. Getzow/Primary Examiner, Art Unit 3792